internal_revenue_service number release date index number ------------------------------ ------------------------------------------------ ----------------------------------------------------------- ------------------------------------------------------------- ----------------------- ------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc corp b03 plr-120264-12 date september legend target ------------------------------------------------------------------------------ -------------------------------------------------------------------- ----------------- sub -------------------------------- ---------------------------------------------------------------------------- sub ---------------------------------- ------------------------------------------------------------------------------ bb cc dd ee ff state g ------ --------------- ---- ------ --------------- -------------- potential dispositions ------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ----------------------------------------------------------------------- plr-120264-12 dear --------------- this letter responds to your representative’s letter dated date requesting that we supplement a private_letter_ruling dated date plr-149071-11 the original ruling additional information was submitted in letters dated date date date date date date and date collectively with the letter dated date the supplemental submissions the material information submitted for consideration is summarized below capitalized or underlined terms not defined in this letter have the meanings assigned to them in the original ruling the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process supplemental facts step lxxviii of the transactions described in the original ruling states that immediately following distribution the controlled group will acquire all of the issued and outstanding_stock of target the acquisition to effectuate the acquisition the following transactions have been completed or are proposed i ii iii controlled formed sub sub formed sub sub will merge with and into target under state g law with target surviving as a wholly owned subsidiary of sub ie the acquisition in the acquisition target shareholders will receive solely controlled voting_stock equal to approximately aa percent of the sole class of controlled stock outstanding immediately after the acquisition the controlled shareholders as of immediately before the acquisition ie the distributing shareholders who receive controlled shares in distribution will own the remaining approximately bb percent of the controlled stock immediately following the acquisition the exchange ratio in the acquisition under which target shareholders will receive approximately aa percent of the controlled voting_stock will not be adjusted for changes in the economic_performance of controlled and business b and target or the market price of the target common_stock thus although the relative values of controlled and business b and target could fluctuate prior to consummation of the plr-120264-12 acquisition the target shareholders in all cases will receive the same percentage ownership of controlled 11’s voting_stock in the acquisition before the acquisition the controlled group intends to issue debt securities in the amount of approximately dollar_figureff the new securities controlled will issue and controlled will guarantee the new securities the proceeds of which will be held in escrow and would not be released until after the closing of the acquisition controlled will use the proceeds once released from escrow i to repay a portion of the outstanding third-party indebtedness of target ii to repay debt owed to distributing and iii for general corporate purposes distributing has agreed in the event the controlled group is unable to obtain third-party indebtedness in the amount of dollar_figurecc at an interest rate of no higher than dd percent annually to extend a ee-day term_loan to controlled to provide controlled additional time to secure long-term financing following the acquisition it is anticipated that controlled will contribute the stock of sub to controlled controlled will contribute the stock of sub to controlled controlled will contribute the stock of sub to controlled and controlled will contribute the stock of sub to controlled such transfers the subsequent contributions in addition following the acquisition controlled intends to repurchase shares of its stock the share repurchases the share repurchases will be completed through an open market share repurchase program or through an accelerated share repurchase asr program or some combination of both to the extent the share repurchases are completed through an open market share repurchase program all controlled shareholders will be allowed to participate in and benefit from the share repurchases and controlled will be indifferent to which shareholders participate in the share repurchases in addition because such share repurchases will be made on the open market through a broker controlled will not know with certainty the identity of any shareholder from which stock is repurchased under the asr program controlled would purchase a specified number of shares from a third-party investment bank at an agreed per-share price the bank would obtain the shares by borrowing shares eg from customers or mutual funds and would buy shares in the open market over time to return the borrowed shares controlled will be indifferent to which shareholders lend or sell shares to the bank and will not know with certainty the identity of any shareholders from which stock is borrowed or purchased by the bank the share repurchases are not motivated to any extent by a desire to increase or decrease the ownership percentage of any particular shareholder or group of shareholders neither distributing nor target currently has any controlling shareholders within the meaning of sec_1_355-7 of the income_tax regulations and it is anticipated that controlled will not have any controlling shareholders following distribution there have been no discussions regarding the share repurchases with any particular shareholder or group of shareholders plr-120264-12 the share repurchases are intended to be accretive to controlled 11’s future earnings and will be undertaken as part of controlled 11’s capital allocation strategy in which controlled determines the optimal use for cash the share repurchases will be undertaken when consistent with the overall capital allocation strategy controlled has excess available cash and has the opportunity to repurchase shares at an attractive price supplemental representations the following representations have been made with respect to the proposed transactions a b c d e f all of the facts representations and statements contained in the original ruling as modified herein by the supplemental submissions and by plr-137492-12 are hereby affirmed including the representations that distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 of the internal_revenue_code in distributing or any of the controlled corporations including any predecessor or successor of any such corporation the share repurchases will be motivated by a business_purpose the stock to be repurchased in the share repurchases will be widely held the share repurchases will be made in the open market and controlled will have no plan or intention to repurchase directly or through any of its subsidiaries an aggregate amount of its stock that would equal or exceed percent of its outstanding_stock before the fifth anniversary of distribution the fair_market_value of the controlled shares to be received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the acquisition except for the share repurchases there is no plan or intention by controlled or any person related within the meaning of sec_1_368-1 to controlled to either directly or indirectly acquire any of the controlled shares issued in the acquisition none of controlled sub or any person related within the meaning of sec_1_368-1 to controlled or sub will have acquired any target stock with consideration other than controlled stock target has no plan or intention to issue additional shares of its stock that would result in sub losing control of target within the meaning of sec_368 plr-120264-12 g h i j k l m n sub has no plan or intention to liquidate target to merge target into another corporation to cause target to sell or otherwise dispose_of any of its assets or to sell or otherwise dispose_of any of the target stock acquired in the acquisition except in each case for i the potential dispositions ii dispositions made in the ordinary course of business and iii transfers described in sec_368 or sec_1_368-2 including the subsequent contributions sub will acquire all of the outstanding_stock of target solely in exchange for controlled voting shares for purposes of this representation target stock redeemed for cash or other_property furnished by controlled or sub will be considered as acquired by sub further no liabilities of target or the target shareholders will be assumed within the meaning of sec_357 by sub or controlled nor will any target stock be subject_to any liabilities in connection with the acquisition any outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target will be converted into an identical right to acquire controlled voting shares subsequent to the acquisition there will not be outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target that if exercised or converted would affect sub 19’s acquisition or retention of control of target as defined in sec_368 none of controlled sub or any affiliate of controlled or sub owns directly or indirectly or has owned during the past five years directly or indirectly any stock of target except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the acquisition controlled sub target and the target shareholders will pay their respective expenses if any incurred in connection with the acquisition following the acquisition target will continue its historic_business or use a significant portion of its historic_business_assets in a business no two parties to the acquisition will be investment companies as defined in sec_368 and iv none of the shareholders of target will have dissenters’ rights with respect to the acquisition and therefore no funds will be supplied directly or indirectly by controlled or sub nor will controlled or sub directly or indirectly reimburse target for any payments to any dissenting shareholders for the value of their stock plr-120264-12 o p q r s t u v at the time of the acquisition the fair_market_value of the assets of target will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject after the acquisition target will satisfy the reporting requirements under sec_1_367_a_-3 target shareholders will receive in the aggregate less than percent of both the total voting power and the total value of the stock of controlled taking into account the attribution_rules of sec_318 as modified by sec_958 in exchange for their target stock in the acquisition u s persons who are officers directors or five-percent target shareholders as defined in sec_1_367_a_-3 of target will own in the aggregate immediately after the acquisition less than percent of each of the total voting power and total value of the stock of controlled taking into account the attribution_rules of sec_318 as modified by sec_958 controlled or a qualified_subsidiary a qualified_subsidiary or a qualified_partnership a qualified_partnership each within the meaning of sec_1 a - c of controlled will have been engaged in an active trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and the active business for the entire 36-month period preceding the acquisition at the time of the acquisition neither controlled including any of its qualified subsidiaries or qualified partnerships nor to the knowledge of controlled or target the shareholders of target will have an intention to substantially dispose_of or discontinue the active business the assets of the active business will not have been owned by target or any affiliate of target within the meaning of sec_1504 but excluding the exceptions contained in sec_1504 and substituting percent for percent where it appears therein at any time during the 36-month period ending immediately prior to the acquisition the active business was not acquired for the principal purpose of satisfying the active trade_or_business test contained in sec_1 a - c during the 36-month period ending immediately prior to the acquisition neither controlled nor any of controlled 11’s qualified subsidiaries or qualified partnerships will have acquired i any assets including in particular assets producing or held for the production of passive_income as defined in sec_1297 for any purpose of satisfying the substantiality test of sec_1_367_a_-3 or ii any assets owned by target or any affiliate of target within the meaning of sec_1504 but excluding the exceptions contained in sec_1504 and substituting plr-120264-12 w x y z percent for percent where it appears therein at any time during the month period ending immediately prior to the acquisition the fair_market_value of controlled including the fair_market_value of any qualified_subsidiary or qualified_partnership will include assets producing or held for the production of passive_income as defined in sec_1297 which were acquired outside the ordinary course of business within the 36-month period preceding the acquisition only to the extent the assets were acquired in a transaction which was not undertaken for any purpose of satisfying the substantiality test target has not issued or acquired and will not issue or acquire options or interests similar to options with a principal purpose of avoiding the general_rule of sec_367 the acquisition is not a transaction to which sec_1_367_b_-10 applies the exchange ratio in the acquisition which is the result of arm’s-length bargaining and pursuant to which target shareholders will receive approximately aa percent of the stock of controlled in exchange for their target stock is fixed aa the new securities will constitute debt and not equity for federal_income_tax purposes and will not be convertible into equity supplemental rulings based solely on the information submitted and the representations set forth above we rule as follows the proposed transactions will not adversely affect the original ruling which will remain in full force and effect for purposes of testing the effect of the share repurchases on distribution under sec_355 the share repurchases will be treated as being made from all holders of controlled common_stock on a pro_rata basis the effect of the share repurchases will be taken into account under sec_355 and this ruling only to the extent such share repurchases are otherwise treated for purposes of sec_355 as part of a plan or series of related transactions with distribution for federal_income_tax purposes the formation of sub and its merger with and into target pursuant to the acquisition will be disregarded and the transaction instead will be treated as the acquisition by sub of all of the outstanding_stock of target in exchange solely for shares of controlled voting_stock rev_rul c b plr-120264-12 the acquisition will qualify as a reorganization pursuant to sec_368 controlled sub and target each will be a_party_to_a_reorganization within the meaning of sec_368 except to the extent provided by sec_367 as determined under ruling no gain_or_loss will be recognized by target shareholders on the exchange of their target stock solely for controlled voting common_stock in the acquisition sec_354 and sec_1_367_a_-3 except to the extent provided by sec_367 as determined under ruling no gain_or_loss will be recognized by a holder of target options restricted_stock or other rights to acquire target stock upon the exchange of target options restricted_stock or other rights to acquire target stock for controlled options restricted_stock or other rights to acquire controlled stock respectively with identical terms sec_354 sec_1_354-1 and sec_1_367_a_-3 neither sub nor controlled will recognize any gain_or_loss upon the receipt by sub of target common_stock in exchange solely for controlled voting common_stock in the acquisition sec_1032 and sec_1_1032-2 the basis of the target stock acquired by sub will be determined under sec_362 taking into account the provisions of sec_362 immediately after the acquisition controlled 11’s basis in the stock of sub will be determined under sec_1_358-6 the basis of the controlled voting common_stock received by each target shareholder in the acquisition will be the same as the basis of the target stock surrendered in exchange therefor increased by the gain recognized if any by such shareholder in accordance with ruling sec_358 the holding_period of the controlled voting common_stock received by each target shareholder in the acquisition will include the period during which the target stock surrendered by such shareholder was held provided that the target stock surrendered by such shareholder was held as a capital_asset on the date of the exchange sec_1223 the transfer of target stock by target shareholders pursuant to the acquisition other than by target shareholders who are u s persons and are or will be five- percent transferee shareholders within the meaning of sec_1_367_a_-3 but who do not enter into gain recognition agreements within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 will qualify for an exception to sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 plr-120264-12 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether any of distribution sec_1 through or any of the transactions described in this letter i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 further no opinion is expressed as to the reporting requirements of u s persons exchanging target stock under sec_6038b and the regulations thereunder procedural statements this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
